Exhibit 99.1 Corcept Therapeutics Announces Second Quarter Results and Corporate and Development Update MENLO PARK, CA(Marketwire - August 12, 2010) - Corcept Therapeutics Incorporated (NASDAQ: CORT), a pharmaceutical company engaged in the discovery and development of drugs for the treatment of severe metabolic and psychiatric disorders, reported financial results today for the second quarter ended June 30, 2010, and updated its anticipated milestones for "We are pleased with our accomplishments during the second quarter. We completed enrollment of our Phase 3 study of CORLUX for Cushing's Syndrome and strengthened our financial position with two important financing transactions," said Joseph Belanoff, M.D., Chief Executive Officer of Corcept. "With enrollment of the trial completed in June, we expect to announce the top-line results of the Cushing's Syndrome study in December." Corporate and Development Highlights · Completed enrollment of the planned 50 patients in our open-label Phase 3 trial of CORLUX in patients with Cushing’s Syndrome, which is being conducted at 20 leading medical facilities throughout the United States. · In April, raised gross proceeds of $7.7 million through the exercise of warrants that were issued in October 2009 and the private placement of new warrants.Participants in this financing included existing investors Longitude Capital, Sutter Hill Ventures, Federated Kauffman Funds, and members of our Board of Directors. · In June, raised gross proceeds of $15 million through an underwritten public offering of 5 million shares of common stock at $3 per share to new institutional investors. · Selected a second compound, CORT 113083, from one of our three patented series of selective GR-II antagonists and began activities toward an Investigational New Drug (IND) filing in 2011. In addition, we continued to make progress on: · Preparing for the submission of our NDA for CORLUX in Cushing’s Syndrome, including the design of a Risk Evaluation and Mitigation Strategy (REMS), to enable submission in the first quarter of · Developing detailed plans for the commercialization of CORLUX in the United States. · Enrolling patients in our double-blind placebo controlled Phase 3 trial of CORLUX in patients with psychotic depression at eight clinical sites. Second Quarter Financial Results For the second quarter of 2010, Corcept reported a net loss of $5.7 million, or $0.09 per share, compared to a net loss of $4.9 million, or $0.10 per share, for the second quarter of 2009. Total operating expenses increased to $6.4 million for the second quarter of 2010, from $4.9 million for the same period in 2009. In the second quarter of 2010, research and development expenses increased to $4.6 million from $3.3 million in the second quarter of 2009. This increase in research and development expenses was due primarily to increased costs associated with clinical trials for CORLUX for the treatment of Cushing's Syndrome, the conduct of drug-drug interaction studies for CORLUX and other NDA supportive activities, and our selective GR-II antagonist program, including a Phase 1 study of CORT 108297. This was partly offset by the completion of our CORLUX and Risperdal trial for the treatment of antipsychotic induced weight gain, and scaling back the number of sites in the Phase 3 study of CORLUX for the treatment of psychotic depression. General and administrative expenses increased to $1.9 million for the second quarter of 2010 from $1.5 million for the same period in 2009, due to additional resources focused on commercial planning for the potential launch of CORLUX in Cushing's Syndrome. Our cash balance as of June 30, 2010 was $35.4 million, up from $23.9 million at December 31, 2009. "We anticipate that our current cash balance is sufficient to fund the company into the third quarter of 2011," said Caroline Loewy, Chief Financial Officer of Corcept. Four Key Anticipated Milestones for In January 2010, we announced four key anticipated milestones for 2010. We have achieved two of those milestones with the initiation of a Phase 1 study of CORT 108297 in February and the completion of enrollment of the planned 50 patients in our Phase 3 study of CORLUX for the treatment of Cushing's Syndrome in June.
